The conviction in this case was had before the court sitting as a jury, upon the testimony of two deputy sheriffs, who went into defendant's home in his absence, without warrant, and searched the house. They found in a receptable in the dining table and under one of the leaves several bottles containing whisky. The defendant's wife was present, but the defendant was not present, and there is no evidence connecting the defendant with the whisky. There is no guilty scienter shown, and the defendant should have been discharged. Tuggle v. State, 22 Ala. App. 89,112 So. 540; Ammons v. State, 20 Ala. App. 283,101 So. 511; Hutcheson v. State, 21 Ala. App. 174, 106 So. 206. The case of Strickland v. State, 20 Ala. App. 600, 104 So. 351, is not in conflict with the foregoing. In the Strickland Case there were other facts and circumstances tending to prove a guilty knowledge, while in the instant case there is none. There must be a guilty scienter before a defendant can be convicted of crime, and this must be established by the evidence beyond a reasonable doubt.
The evidence will not likely be changed on another trial, so that it would be useless to remand the cause.
A judgment will here be rendered reversing the judgment and discharging the defendant.
Reversed and rendered.